DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's arguments in the reply filed on 9/8/2021 are persuasive and the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, 13, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP H07298777A) (citations for Kaneko reference the translation provided by examiner) in view of Reiersen (US PGPUB 20190364751 A1).
Regarding claim 1, Kaneko teaches a method for producing a plant growth media (Page 1, para 1), the method comprising: subjecting a wet microbial cellulose (pellicle-like bacterial cellulose) material to a homogenisation process (disaggregation treatment carried out by a homogenizer; Page 3, para 10) to produce a pulp that comprises between 0.1 and 2.5 wt/wt% microbial cellulose (bacterial cellulose 
Kaneko does not teach a particle size between 750 and 1500 μm and is at least 40 μm.
Reiersen teaches a method for producing a plant growth media composition wherein the particle size of the cellulose fibers is greater than 40 μm and between 750 -1500 μm (cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of producing a cellulose particle size of greater than 40 μm and between 750 -1500 μm, as taught by Reiersen, to the method of producing a plant growth media of Kaneko, since it is known that particle diameter of the soil components is an important factor in cultivation success, as taught by Kaneko (Page 1, paras 7-8). 
Regarding claim 2, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above and further teaches wherein the microbial cellulose material is produced by a bacterium species selected from the group comprising Sarcina sp. (Kaneko  - Sarcina genus, Page 2, para 4), Agrobacterium sp. and Acetobacter sp. (Kaneko - Acetobacter genus; Page 2, para 4).
Regarding claim 3, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above and further teaches wherein the homogenisation process is selected from any one of mechanical or pressure homogenisation processes (Kaneko - mix by using a disintegrator, a mixer or homogenizer; Page 3, para 10).
Regarding claim 4, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above and further teaches wherein the homogenisation process is performed in a homogenization apparatus (Kaneko - homogenizer; Page 3, para 10).
Regarding claim 5, Kaneko as modified by Reiersen teaches the method of claim 4, as indicated above and further teaches mixing using mechanical shearing force by using a disintegrator, a mixer or a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a blender to the method of producing a soil composition, as taught by Kaneko, since a blender is an obvious choice which provides mechanical shearing force and is often used to mix things, as understood by one of ordinary skill in the art.
Regarding claim 7, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above, and further teaches wherein the particle size of the cellulose fibers are between 330 and 800 μm (Reiersen - cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
Regarding claim 8, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above, and further teaches wherein the particle size of the cellulose fibers are between 40 and 150 μm (Reiersen - cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
Regarding claim 10, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above, and further teaches comprising a step, prior to the step of subjecting the wet microbial cellulose material to a homogenisation process (see above), of: separating microbial cellulose material from a growth media to produce wet microbial cellulose material (Kaneko - bacterial cellulose is isolated by washing with water and also by providing additional treatments; Page 2, para 17). 
Regarding claim 11, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above, and further teaches further comprising a step, prior to the step of subjecting the wet microbial cellulose material to a homogenisation process (see above), of: applying an aqueous solution to dry microbial cellulose material to produce the wet microbial cellulose material (Kaneko - bacterial cellulose is washed with water (Page 2, para 17) prior to the homogenization process (mixing using a homogenizer; Page 3, para 10)).

Regarding claim 15, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above but does not specifically teach wherein the viscosity of the pulp is between 0.0030 and 0.088 Pa. s.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided viscosity of between 0.0030 and 0.088 Pa. s. to the pulp since a low viscosity would facilitate movement of the pulp into various types of containers for use after production, as understood by one of ordinary skill in the art.
Regarding claim 16, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above and further teaches further comprising a step, prior to the step of subjecting a wet microbial cellulose material to a homogenization process (see above), of: washing the wet microbial cellulose material (Kaneko -  cellulose produced are washed with water; Page 2, para 17).
Regarding claim 17, Kaneko as modified by Reiersen teaches the method of claim 16, as indicated above and further teaches wherein the step of washing the wet microbial cellulose material comprises heating the wet microbial cellulose material in water at a temperature between 60 °C and 100 °C (Kaneko – bacterial cellulose are washed in water at a temperature between room temperature and 200°C; Page 2, para 17 – Page 3, para 1).
Regarding claim 18, Kaneko as modified by Reiersen teaches the method of claim 1, as indicated above and further teaches wherein the pulp is pourable (Kaneko – the cellulose product can be applied as a low viscosity spray (if a product is capable of being sprayed it can also be poured); Page 4, para 13).

Reiersen teaches a plant growth media composition wherein the particle size of the cellulose fibers is greater than 40 μm and between 750 -1500 μm (cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cellulose particle size of greater than 40 μm and between 750 -1500 μm, as taught by Reiersen, to the plant growth media of Kaneko, since it is known that particle diameter of the soil components is an important factor in cultivation success, as taught by Kaneko (Page 1, paras 7-8). 
Regarding claim 20, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above and further teaches wherein the concentration of the microbial cellulose is between 0.2 and 2.0 wt/wt% (Kaneko - bacterial cellulose contained in the composition is from 0.1% - 15%; Page 4, para 7).
Regarding claim 21, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above and further teaches wherein particle size is between 1000 and 1400 μm (Kaneko - cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
Regarding claim 22, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above and further teaches wherein the particle size distribution of the pulp is such that the particle size is between 330 and 800 μm (Kaneko - cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).

Regarding claim 24, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above and further teaches wherein the particle size distribution of the pulp is such that the particle size is at least 40 μm and below 1500 μm (Kaneko - cellulose fibers average length from 10 μm to 5mm; Page 3, para [0037]).
Regarding claim 25, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above but does not specifically teach wherein the bulk density of the microbial cellulose is between 0.005 and 0.015 g/cm3.
Reiersen further teaches that it is known that particles with a density of less than 1.0 g/mL (=1 g/cm3) have a reduced water evaporation rate (Page 15, para [0130]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bulk density of between 0.005 and 0.015 g/cm3 (less than 1 g/mL), as taught by Reiersen, to the plant growth media of Kaneko, since it would be advantageous for the soil medium to more easily retain water, as understood by one of ordinary skill in the art.
Regarding claim 26, Kaneko as modified by Reiersen teaches the limitations of claim 19, as indicated above but does not specifically teach wherein gravimetric water capacity (θg) of the pulp at field capacity is between 71.6- 76.5g H20/g dry microbial cellulose.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a gravimetric water capacity (θg) of the pulp at field capacity is between 71.6- 76.5g H20/g dry microbial cellulose to the plant growth media of Kaneko .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Reiersen as applied to claims 1-5, 7-8, 10-11, 13, and 15-26 above, and further in view of Watanabe (US Patent 6153413 A).
Regarding claim 12, Kaneko as modified by Reiersen teaches the method of claim 11, as indicated above and further teaches application of an aqueous solution to produce the wet microbial cellulose material (see rejection of claim 11 above) but does not teach the microbial cellulose material is subjected to a size reduction step.
Watanabe teaches a method for processing bacterial cellulose (Abstract) wherein the cellulose material is subjected to a size reduction step (prior to homogenization, cellulose is dried which causes the cellulose to shrink; Col. 2, lines 13 – 23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the size reduction step of Watanabe to the method of producing a soil composition, as taught by Kaneko, because this will increase the distance between the hydrogen bonds between and within the cellulose molecules which allows water molecules to easily penetrate into them, as recognized by Watanabe (Col. 2, lines 25-32).
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Applicant argued that Kaneko does not detail the maceration process except as detailed in “Example 1 (para 65), which details that composition was prepared by suspending 3 g of macerated bacterial cellulose and 500 alfalfa seeds in 1L of water and spraying this mixture on the surface of conventional soil.”
In response, Kaneko teaches a maceration process which can be carried out by mechanical shearing force by using a disintegrator, a mixer or homogenizer (Page 3, para 10). As explained above, a blender would be an obvious choice to use to homogenize the pulp, as understood by one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID J PARSLEY/Primary Examiner, Art Unit 3643